DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 November 2022 has been entered.
 Drawings
The drawings were received on 03 October 2022.  These drawings are unacceptable.
While the drawings correct the issues with Figures 10A-10E and 11A-11F, they do not remedy the issues with photographs being present.  For clarity of record, the drawings have been entered since they remedy some issues, but Applicant must address the issues below in response.
The drawings are objected to for containing photographs, which are not the only practicable medium for illustrating the claimed invention.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qurin (1602312) in view of Rosenberg et al (2988455).
In regards to Claim 1, Qurin teaches a renewable natural fiber (Page 1, lines 66-69) fishing line (Title) comprising a single strand or braided fiber line (Figure 1) wherein the fiber is cotton, jute, hemp, silk, bamboo, linen, flax, wool, sisal, or combinations thereof (Page 1, lines 66-69), that is coated to make waterproof (Page 1, lines 69-71).  While Qurin essentially teaches the invention as detailed, it fails to specifically teach the myriad coatings suitable for use in waterproofing.  Rosenberg, however, teaches that it is well known to use a biopolymer selected from a polyhydroxyalkaonate biopolymer, a polysaccharide biopolymer, or combinations thereof free of polylactic acid to as a waterproofing coating (Column 1, lines 40-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the biopolymer of Rosenberg to waterproof the natural fiber fishing line of Qurin, so as to finish the line for use.  
In regards to Claim 2, Qurin teaches the fiber is hemp (Page 1, lines 68).
In regards to Claim 3, Qurin teaches hemp, which is biodegradable.
In regards to Claim 4, Qurin teaches applying the coating as an aqueous dispersion (Figure 3).
In regards to Claim 5, Rosenberg teaches polysaccharide, which is biodegradable.
In regards to Claim 6, Qurin teaches the braided fiber line comprises 3 or more strands (Figure 1).
In regards to Claims 7 and 8, while Qurin does not specifically teach 8, 9, or 10 strands, it also does not specify a number of strands.  The ordinarily skilled artisan would have been more than capable of determining how many strands to utilize in the braided structure, dependent on the final desired fishing line size.  It should be noted, Applicant provides not criticality or unexpected results arising from the specific use of 8, 9, or 10 strands and therefor is considered an obvious choice within the abilities of the ordinarily skilled artisan.
In regards to Claim 9, the fishing line of Qurin is formed of staple fibers (for example, hemp).  As such, the strands formed from the fibers must obviously be twisted or the strands will fall apart.  Since the strands must obviously be twisted, the strands will have either Z or S twisted fibers since these are the only two options.
In regards to Claim 10, Qurin teaches a renewable natural fiber fishing line comprising a single strand fiber line or braided fiber line coated with an aqueous dispersion of a waterproofing coating.  While Qurin essentially teaches the invention as detailed, it fails to specifically teach the myriad coatings suitable for use in waterproofing.  Rosenberg, however, teaches that it is well known to use a biopolymer selected from a polyhydroxyalkaonate biopolymer, a polysaccharide biopolymer, or combinations thereof free of polylactic acid to as a waterproofing coating (Column 1, lines 40-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the biopolymer of Rosenberg to waterproof the natural fiber fishing line of Qurin, so as to finish the line for use.  
In regards to Claim 11, Qurin teaches the fiber is cotton, jute, hemp, silk, bamboo, linen, flax, wool, sisal, or combinations thereof (Page 1, lines 66-69).
In regards to Claim 12, Qurin teaches the fiber is hemp (Page 1, lines 68).
In regards to Claim 13, Qurin teaches hemp, which is biodegradable.
In regards to Claim 16, Rosenberg teaches polysaccharide, which is biodegradable.
In regards to Claim 17, the fishing line of Qurin is formed of staple fibers (for example, hemp).  As such, the strands formed from the fibers must obviously be twisted or the strands will fall apart.  Since the strands must obviously be twisted, the strands will have either Z or S twisted fibers since these are the only two options.
In regards to Claim 18, Qurin teaches a method of making a renewable natural fiber fishing line comprising  the steps of braiding 2 or more natural fiber strands to provide a braided line, and coating the braided line with a waterproofing coating. While Qurin essentially teaches the invention as detailed, it fails to specifically teach the myriad coatings suitable for use in waterproofing.  Rosenberg, however, teaches that it is well known to use a biopolymer selected from a polyhydroxyalkaonate biopolymer, a polysaccharide biopolymer, or combinations thereof free of polylactic acid to as a waterproofing coating (Column 1, lines 40-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the biopolymer of Rosenberg to waterproof the natural fiber fishing line of Qurin, so as to finish the line for use.  
In regards to Claim 19, Qurin teaches the fiber strands are cotton, jute, hemp, silk, bamboo, linen, flax, wool, sisal, or combinations thereof (Page 1, lines 66-69).
In regards to Claim 20, while Qurin does not specifically teach 8, 9, or 10 strands, it also does not specify a number of strands.  The ordinarily skilled artisan would have been more than capable of determining how many strands to utilize in the braided structure, dependent on the final desired fishing line size.  It should be noted, Applicant provides not criticality or unexpected results arising from the specific use of 8, 9, or 10 strands and therefor is considered an obvious choice within the abilities of the ordinarily skilled artisan.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 13 of copending Application No. 17/592125 in view of Qurin (1602312). 
U.S. Patent Application No. 17/592125 teaches natural fiber core of the same material coated with the same degradable biopolymer as the instant application.  While U.S. Patent Application No. 17/592125 essentially teaches the invention as claimed, it fails to specifically teach the structure of the fishing line.  Qurin, however, teaches that braided fiber lines are well known when dealing with similar materials and the line of U.S. Patent Application No. 17/592125 would obviously have been braided.  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 03 November 2022 have been fully considered but they are not persuasive.
To begin, Examiner previously addressed these arguments in the Advisory Action dated 12 October 2022.  Since Applicant has decided not to take the opportunity to consider Examiner’s comments when filing the Request for Continued Examination, the current response will be similar to that found in the Advisory Action.
In regards to the drawings, Applicant intimates that it is Examiner’s responsibility to provide further evidence that other alternative media would better illustrate the fiber samples.  Respectfully, Examiner has reviewed the drawings as filed, and has determined that the photographs are insufficient to show the invention.  This was brought up in the non-final rejection dated 19 April 2022, and again in the final rejection dated 03 August 2022.  No details can be gleaned from the photographs other than general shapes.  As such, it is unclear how these are any better than drawings.  Drawings would, in theory, provide clean lines and eliminate shading, making details more discernible.  
Applicant should also note the MPEP states “the Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention”.  It is Applicant’s responsibility to demonstrate to the office that photographs are the only practicable medium.  Otherwise, they are not acceptable.
In response to the 103 rejection of Qurin in view of Rosenberg, Applicant argues that Rosenberg forms films, and films are not a coating.  Applicant furthers that “references to coating in the description of Rosenberg refer to the background of the invention and are simply reported as known materials”.  Respectfully, while Rosenberg does teach films, it also teaches coatings numerous times (at least Column 1 line 47, and Column 3 line 33) beyond that of the background of the invention.  Since Applicant’s only argument against the combination is that Rosenberg only teaches films, and Examiner has shown this is not factual, the rejection is maintained.  
Qurin teaches every limitation of the fishing line with regards to the structure and fiber material, and additionally teaches the need for a waterproofing coating.  Rosenberg teaches that it is well known to use a biopolymer selected from a polyhydroxyalkaonate biopolymer, a polysaccharide biopolymer, or combinations thereof free of polylactic acid to as a waterproofing coating.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732